IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-65,598-01


EX PARTE TIMOTHY WAYNE ADAMS




ON APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO. 903322-A IN THE 182ND JUDICIAL
DISTRICT COURT OF HARRIS COUNTY


Per curiam.  


O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure article 11.071.
	In March 2003, applicant pled guilty to the offense of capital murder.  The jury later
answered the special issues submitted pursuant to Article 37.071 of the Texas Code of
Criminal Procedure in the favor of the State.  The trial court, accordingly, set punishment at
death on March 18, 2003.  This Court subsequently affirmed applicant's conviction and
sentence on direct appeal in an unpublished opinion.  Adams v. State, No. AP-74,610 (Tex.
Crim. App. delivered Nov. 17, 2004).
	In this writ application, Applicant presents five allegations in which he challenges the
validity of his conviction and the resulting sentence.  Although a hearing was not held, the
trial judge has entered findings of fact and conclusions of law and recommends that relief be
denied.
	This Court has reviewed the record with respect to the allegations made by applicant. 
We agree with the trial court's recommendation and adopt the trial judge's findings and
conclusions.  Based upon these findings and conclusions and our own review of the record,
relief is denied.
	IT IS SO ORDERED THIS THE 25TH DAY OF APRIL, 2007.

Do Not Publish